 



Exhibit 10.4.1

                                   
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
      1.     CONTRACT ID CODE     Page 1 of 2              

                                               
2.
  AMENDMENT/MODIFICATION NO. 0001       3.     EFFECTIVE DATE 11/12/2003      
4.     REQUISITION/PURCHASE REQ. NO.       5.     PROJECT NO. (If applicable)  
                 

                                   
6.
  ISSUED BY CODE       00001   7.     ADMINISTERED BY (If other than Item 6)
CODE       
 
                                                             
FCC/Contracts and Purchasing Center
                                                     
445 12th St., SW,
                                                     
Washington, DC 20554
                                 

                      8.   NAME AND ADDRESS OF CONTRACTOR (No., street, county,
State and Zip Code)           9A. AMENDMENT OF SOLICITATION NO.                
      Neustar, Inc.               9B. DATED (SEE ITEM 11)                      
46000 Center Oak Plaza
Sterling, VA 20166         (X)     10A. MODIFICATION OF CONTRACT/ORDER NO.
CON03000016                                 (X)     10B. DATED (SEE ITEM 13)    
             
CODE*
      FACILITY CODE                          

         
 
  11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS      

     
o
  The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers o is extended, o is not extended.
 
   
 
  Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
 
   
 
  (a) By completing Items 8 and 15, and returning ___copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
 
     

     
12.
  ACCOUNTING AND APPROPRIATION DATA (If required)
 
  No Funding Information  

         
 
  13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.    
 
  IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.      

            CHECK ONE          
o
    A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.    
   
o
    B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.1 03(b).        
o
    C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:  
     
o
    D.   OTHER (Specify type of modification and authority)
 
        FAR 1.6, Authority of Contracting Officers”         E. IMPORTANT:
Contractor o is not, þ is required to sign this document and return 2 copies to
the issuing office.         14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized
by UCF section headings, including solicitation/contract subject matter where
feasible.)
 
          The above numbered contract is hereby modified to incorporate the
attached security language..
 
          Except as provided herein, all terms and conditions of the document
referenced in Item 9A or 10A, as heretofore changed, remains unchanged and in
full force and effect.

                            15A.   NAME AND TITLE OF SIGNER (Type or print)  
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
 
                Mark Oakey                          
15B.
  CONTRACTOR/OFFEROR   15C. DATE SIGNED   16B. United States of America   16C.
DATE SIGNED
 
  /s/ J. F. Franlin                                          
 
          11/13/03   BY        
 
                     
 
  (Signature of person authorized to sign)             (Signature of Contracting
Officer)      

NSN 7540-01-152-8070
PREVIOUS EDITION
UNUSABLE   STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA FAR (48 CFR)
53.243

                                       
Line Item
    Document Number     Title     Page
Summary
    CON03000016/0001     NANP Administrator     2 of 2                    

No Funding Information

                           
Line Item
      Delivery Date       Unit of        
Number
  Description   (Start date to End date)   Quantity   Issue   Unit Price   Total
Cost    

     No Changed Line Item Fields
Previous Total:
Modification Total:
Grand Total:

 



--------------------------------------------------------------------------------



 



     SECURITY AND SUITABILITY ASSESSMENT
1. General
(a) All contract personnel are subjected to background investigations for the
purpose of suitability determinations. Based on their proposed duties, some
contract personnel may also be required to have security clearance
determinations. No contract personnel may be assigned to work on the contract
without a favorable initial review of the OF 306, Declaration for Federal
Employment (http://www.opm.gov/forms/pdf fill/of0306.pdf) or a written waiver
from the FCC Security Operations Center (SOC). (For more detail, see
Appendix No. 2)
(b) Suitability, waiver, and security clearance determination investigations are
currently conducted through the FCC Security Operations Center (202- 418-7884).
The individual contract employee will be provided with a review process before a
final adverse determination is made. The FCC requires that any contract
personnel found not suitable, or who has a waiver cancelled, or is denied a
security clearance, be removed by the contractor during the same business day
that the determination is made.
(c) If the contract personnel is re-assigned and the new position is determined
to require a higher level of risk suitability than the contract personnel
currently holds, the individual may be assigned to such position while the
determination is reached by the SOC. A new A-200 may be necessary for the new
position.
(d) Contract personnel working as temporary hires (for ninety (90) days or less)
must complete and receive a favorable initial review of the OF 306 and complete
the contract personnel section of the FCC Form A-600, “FCC Contractor Record
Form.” If during the term of their employment they will have access to any FCC
network application, they must also complete and sign the FCC Form A-200, “FCC
Computer System Application Access Form.”
2. At Time of Contract Award
(a) The FCC Security Operations Center must receive the completed, signed OF 306
for all proposed contractor employees at the time of contract award. Resumes for
all personnel proposed for assignment on the contract should be provided to the
Security Office prior to the time of in-take processing (see below, 2.3.2). The
FCC Security Operations Center requires up to five (5) working days (from the
date they are received) to process the OF 306 before any employee is allowed to
begin work on the contract. A written waiver from the SOC may be obtained in
special circumstances.
All contract personnel, regardless of task description, must complete this form.
Without an approved, completed OF 306 on file at the SOC, no contractor employee
may begin work. An approved OF 306 is one that has passed initial review by the
SOC. During the course of the SOC review of the OF 306, the contract personnel
may be interviewed by SOC staff regarding information on their OF 306.

 



--------------------------------------------------------------------------------



 



(b) In addition, the Contractor is responsible for submission of completed,
signed computer security forms for each employee prior to that person beginning
work on the contract (See Appendix No. 3, FCC Instruction 1479.1, FCC Computer
Security Program Directive and sample forms.) These forms should be submitted to
the FCC Computer Security Office.
(c) The COTR shall begin processing their section of the FCC Contract Personnel
Record (FCC Form A-600) at this time. This form, with the COTR and CO portions
completed, will be distributed at the time of contract award and must be
submitted to the SOC within ten (10) working days.
(d) The Office of Personnel Management (OPM) will issue a Certificate of
Investigation (CIN) for each favorably reviewed OF 306. The SOC will issue a
memorandum to the CO and COTR listing those contract personnel who have been
granted a CIN. This memorandum should be retained for the duration of the
contract.
3. Registration and Checkout Requirements
3.1. Locator and Information Services Tracking (LIST) Registration
The Security Operations Center maintains a Locator and Information Services
Tracking (LIST) database, containing contact information for all Commission and
contract employee personnel, regardless of work location.
The contract employee’s FCC Form A-600, “FCC Contractor Record Form” captures
the information for data entry into the LIST system.
3.2 Intake Processing
(a) Following the processing of the OF 306 and an initial favorable suitability
determination, (unless otherwise waived) the contract personnel may report to
the FCC for work.
(b) On the first day of work, all contract personnel must report to the Security
Operations Center to complete the Fingerprint Card Form, FD 258, the Fair Credit
Report Act form, and to be photographed and issued a security badge.
(c) At this time the contract employee will be given one of the following forms,
based on the security risk designation for the proposed support
classification/position, to complete and return to the SOC within seven
(7) business days:

  (i)   Low Risk Positions - SF 85, Questionnaire for Non-Sensitive Positions  
  (ii)   Moderate Risk Positions - SF 85-P, Questionnaire for Public Trust
Positions     (iii)   High Risk Positions/Secret or Top Secret Security
Clearances —Standard Form (SF) 86, Questionnaire for Sensitive Positions

 



--------------------------------------------------------------------------------



 



(d) For any contract employee whose name is provided to the Commission for
security investigation at (ii) or (iii) level, who subsequently leaves the
subject contract, due to Contractor or contract employee decision, within the
first year, the Contractor shall reimburse the Commission for the cost of the
investigation. If the contract or task order is scheduled for completion in
under one year and the contract employee for whom a security investigation has
been done leaves prior to the work being done, the Contractor and SOC shall
agree on a pro-rated amount for reimbursement. The cost may vary from
approximately $400.00 (moderate risk) to $3,000.00 (high risk). The Contractor
will be provided a copy of the investigation invoice with the reimbursement
request.
3.3 Monthly Personnel Reports
Monthly report: The Contractor’s Program Manager shall submit to the SOC a
monthly contract personnel list. This report is currently provided in MS Excel
format. The Contractor shall annotate this report and correct and update the
information monthly. This report shall highlight or list in some way those
individuals who are no longer employed by the Contractor or no longer working on
the subject contract. Any additional contract personnel that have been
successfully processed for work on the contract since the previous report shall
also be noted. The annotated monthly contract personnel list report shall be
submitted to the following, via email, by the 10th calendar day of each month:
FCC Security Operations Center
Contracting Officer
Contracting Officer’s Technical Representative (COTR)
3.4 Checkout Processing:
(a) All contract employees no longer employed on the subject contract, or at the
termination of the contract, are required to report to the SOC and complete the
sign-out portion of the FCC A-600, Contract Personnel Record.
(b) This process verifies the ID badge and keys (if any) have been returned to
the SOC by the contract personnel.
(c) If the checkout processing is not completed by the contract employee, the
Contractor shall take action to ensure its accomplishment no later than 30 days
after the employee’s departure from the FCC.
(d) The Contractor shall be liable to the FCC for an administrative processing
charge of $150.00 (One Hundred Fifty Dollars), for each of their contractor
employees who leaves their duty assignment at the Commission and fails to
complete the checkout processing within 30 (thirty) calendar days of departure.
Mellon Bank, N.A., handles collection and processing of all Commission
administrative charges and should payment become necessary, the Contractor will
be provided the appropriate directions for an EFT.

 



--------------------------------------------------------------------------------



 



(e) The Contractor shall be liable for any actual damages arising from a failure
to ensure that the checkout processing occurs within the 30 (thirty) calendar
days of the contract employee’s departure from the FCC.
4. Computer Security
4.1. FCC Computer Security Program Directive Specifications
Contractors shall ensure that:
     a. any contractor employee assigned to this contract who is required, by
their duties to be issued a FCC computer network id., obtain, read, understand
and comply with the policy and procedures of Directive, 1479.1, Computer
Security Program (Appendix No. 3) which outlines safeguards to be followed for
the protection of agency sensitive and mission critical data;
     b. appropriate forms are completed and submitted to FCC OMD-ITC for
processing required to gain, modify and server computer systems access. Forms
include FCC Computer System Office Application and/or System Access Form, Form
A-200 (used to identify the user requesting access to FCC computer resources),
FCC Computer System Access Acknowledgement, Form A-201, (used to verify user’s
obligations to secure the Commission’s computer system and data), FCC Computer
System Personally-Owned Software Installation Certification, Form A-202 (used to
identify properly licensed personal software to install on a particular PC), and
FCC Computer System Separation Clearance, Form A-203 (used to announce the
user’s intention to relinquish computer system access rights);
     c. access to FCC computer systems is requested and limited only on an “as
needed basis” to perform official FCC business; and
     d. contractor promotes the security of FCC information systems and data
when being accessed by the contractor. I n addition, contractor shall ensure
that computer systems, related hardware and authorizations are not modified by
the contractor without express written consent from the Government.

 